Judgment unanimously affirmed. Memorandum: Defendant’s convictions for possessing and selling cocaine should be affirmed. The court’s charge on agency was proper and conveyed the fundamental legal principles applicable to that defense (see, People v Lam Lek Chong, 45 NY2d 64, 74-75, cert denied 39 US 935; People v Ives, 125 AD2d 975, 976, lv denied 69 NY2d 881). The verdict is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). None of defendant’s remaining arguments requires reversal. (Appeal from judgment of Supreme Court, Monroe County, Cornelius, J.—criminal sale of controlled substance, first degree.) Present—Dillon, P. J., Doerr, Green, Pine and Davis, JJ.